UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1128


SHAYNA PALMER,

                 Plaintiff - Appellant,

          v.

BIG LOTS STORES, INC.,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:14-cv-00276-JRS)


Submitted:   October 30, 2015              Decided:   November 5, 2015


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin W. Mottley, MOTTLEY LAW FIRM PLC, Richmond, Virginia;
David B. Holt, JOSEPH SMITH, LTD., Hampton, Virginia, for
Appellant. J. Matthew Haynes, Jr., Michael H. Gladstone, Robert
W. Partin, MCCANDLISH HOLTON, P.C., Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shayna Palmer appeals the district court’s orders excluding

her expert witness and granting summary judgment to Big Lots

Stores,    Inc.        Assuming,     without      deciding,       that    the    factual

observations      of    Palmer’s         expert    witness      should        have    been

admitted, and having reviewed the parties’ briefs and the record

on appeal, we find no reversible error in the grant of summary

judgment   because      a    jury    would      still    have   had      to   resort    to

“conjecture, guess, or random judgment” to find liability on the

part of Big Lots.           See Town of West Point v. Evans, 229 S.E.2d
349, 351 (Va. 1983).           Accordingly, we affirm.             We dispense with

oral   argument    because         the    facts    and    legal    contentions         are

adequately    presented       in    the    materials     before     this      court    and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2